REPORTED

  IN THE COURT OF SPECIAL APPEALS

               OF MARYLAND

                   No. 00600

            September Term, 2014



              DANIEL S. YUAN

                       v.

      JOHNS HOPKINS UNIVERSITY



       *Zarnoch,
       Friedman,
       Thieme, Raymond G., Jr.
             (Retired, Specially Assigned),

                       JJ.


            Opinion by Zarnoch, J.



        Filed: April 27, 2016


* Zarnoch, Robert A., J., participated in the
conference of this case while an active member
of this Court; he participated in the adoption of
this opinion as a retired, specially assigned
member of this Court.
          The key issue in this case is whether appellant Dr. Daniel S. Yuan has clearly

identified a state public policy mandate for his common law wrongful discharge claim for

damages against appellee Johns Hopkins University (JHU or Hopkins). The premise of

Yuan’s claim is that he was discharged for reporting “research misconduct”—reporting

protected from retaliation by 42 U.S.C. § 289b and 42 C.F.R. Part 93. For reasons more

fully set forth below, we conclude that the broad language and complex nature of these

federal provisions, their deference to institutions, such as Hopkins, for the prevention and

detection of research misconduct, and the difficult line they draw between scientific

errors and wrongdoing and between falsity and fraud, make this a poor State public

policy vehicle to carry a wrongful discharge action. Because the Circuit Court for

Baltimore City did not err in rejecting this claim and others advanced by Yuan, we

affirm.

                              FACTS AND PROCEEDINGS

          Yuan’s 149-paragraph amended complaint sets forth a complicated tale of an

employee who refused to be ignored. The following represents an abridgment of Yuan’s

many allegations.

          Board-certified in both General Pediatrics and Pediatric Gastroenterology, Yuan

was a researcher at the JHU School of Medicine. After clinical training and a research

stint at the National Institutes of Health (NIH), he joined the Pediatrics Faculty at JHU

School of Medicine. Having worked extensively in the field of yeast research since 1993,

he eventually joined the lab of Dr. Jef Boeke, a Professor in the Department of Molecular

Biology and Genetics, in 2001.


                                             1
       Boeke’s lab received most of its funding through the NIH. From February 2002

through June 2011, the NIH gave over $11.8 million to the lab for research on “SLAM,”

“an ambitious yeast genetics research project using a novel methodology.” 1 The NIH

also provided a $34 million grant to fund a separate project related to the SLAM research.

From July 2001, Yuan worked in Boeke’s lab, where his initial responsibility in the

SLAM project was to develop the computational infrastructure to manage the massive

datasets that SLAM would generate.

       Yuan expressed to the team his concern that contaminating traces of DNA from

preceding SLAM experiments had led to false positive results. They, however, resisted

Yuan’s suggestions for addressing this problem and began to withhold data files from

him.

       Yuan stated that from 2005 through 2011, he “repeatedly reported research

misconduct with the yeast genetics research that was caused by falsification of the

research results.” On November 28, 2005, Yuan wrote to Boeke about problems he

identified in research performed by Xuewen Pan, a post-doctoral fellow in Boeke’s lab.

In an email exchange, Yuan complained about the research, stating that Pan’s “genes are

preselected,” and that continuing with those research projects “will only generate more

useless data.” He also stated that the SLAM team had already established that “most of

the [matches] being identified are bogus.”

       1
        SLAM stands for Synthetic Lethality Analyzed by Microarray. Among the goals
of the SLAM project were to study the genetic interactions of mutations and to extend
this methodology from yeast to higher organisms.



                                             2
      In early 2006, Pan’s research was published in Cell, a biomedical journal, with

Boeke as the senior author. Boeke cited Pan’s research when he applied for grant

renewals through the NIH. Later in 2006, after the NIH renewed funding for the SLAM

project, Boeke issued a new organizational chart “which had the effect of excluding Dr.

Yuan from extensive involvement with the SLAM research.”            Yuan states that he

“protested his lack of a definite professional role in the SLAM Project” and “found

himself increasingly marginalized and excluded from the data management.”

      From 2006 to 2008, Boeke’s SLAM research was not successful. Boeke asked a

colleague to perform a large retrospective analysis of the production data, which showed

an extraordinarily high “False Discovery Rate.” In the summer of 2008, Boeke decided

not to renew his NIH grant for SLAM, although funding for prior grants would continue

into 2010.

      In a 2009 analysis of Pan’s microarray data, Yuan found that Pan could not have

obtained the results he claimed, but that his “conclusion was not that Dr. Pan fabricated

the results; instead, Dr. Pan likely conducted the experiment with preconceptions of the

results he wanted to find – and then managed to find those results.” Yuan reached a

similar conclusion with respect to a paper published by Dr. Yu-yi Lin in Genes &

Development. In January 2009, Yuan notified Boeke and SLAM’s project manager of

these problems with the Pan 2006 and Lin 2008 papers.

      In December 2009, Boeke informed Yuan that he would not be renewing his

faculty contract for 2011, unless he secured self-sustaining funding within the next year.




                                            3
Although Boeke claimed this was due to a lack of funding, at the same time, Boeke

established positions for three other individuals who had worked on SLAM full-time.

       On January 15, 2010, at a seminar in the Boeke lab, Yuan said that ten months

earlier, he had discovered “bizarre zigzag patterns after plotting data for individual genes

in SLAM’s Production data in chronological order.” He concluded that these changes

“were both non-random and unpredictable” and that the “zigzags were also large enough

to masquerade as the genetic interactions SLAM was looking for.”

       On June 29, 2010, in the last week of the NIH funding of SLAM, Yuan wrote to

Boeke that he had analyzed the production team’s last 118 experiments, finding that

about 10 percent had “noise” (bad data) with no apparent cause and only about 10 percent

“looked pretty good.”

       On December 14, 2010, Dr. Carol Greider, the director of the Department of

Molecular Biology and Genetics, offered Yuan a part-time support staff position for the

2011 year, at a salary of $24,800, well below his salary as a researcher. Yuan accepted

the position. However, from January 2011 on, Boeke excluded Yuan from activities in

the lab.

       On April 29, 2011, Dr. Lin, now at National Taiwan University, conducted a

seminar in Dr. Boeke’s lab. Yuan asked Lin a number of questions to which Lin and

Boeke did not provide adequate responses.

       On June 29, 2011, Yuan submitted a manuscript for publication in which he listed

himself as the sole author. Greider issued a written reprimand to Yuan for failing to offer

Boeke shared authorship of the manuscript. On July 8, 2011, Yuan met with Joan


                                             4
Johnson, a Human Resources representative for JHU School of Medicine to discuss his

concerns about Greider’s reprimand. He explained that his employment problems arose

in the context of the lack of results produced in the lab, despite over $12 million in NIH

funding and the “inexplicable vehemence” that Boeke and Greider exhibited towards

him. On December 22, 2011, JHU denied Yuan’s grievance appeal.

       Yuan’s employment was scheduled to end on December 31, 2011. Prior to this

date, he requested a property pass from Boeke, so he could move his research collection

of archived cells out of the lab. Boeke refused to grant him the property pass until the

two had “come to an understanding of all the issues” relating to which files and materials

Yuan could remove. On November 29, 2011, JHU, through an attorney, informed Yuan

that he could remove “biological samples and data” without prior permission. Yuan had

in his archives, prior to his departure, about 2,000 samples, occupying less than two cubic

feet of freezer space.

       On November 30, 2011, Yuan requested an affidavit or other confirmation that

Boeke would give Yuan free access to Yuan’s archived cells for a period of five years.

Although Boeke initially accepted this modified request, JHU did not provide access.

       On December 14, 2011, Boeke notified Yuan that his office had been emptied and

his possessions had been locked. On December 15, 2011, Yuan, after seeking access to

his materials, was escorted from the workplace by JHU Security Officers.

       Subsequent to his departure from JHU, Yuan interviewed for other positions at

JHU, but was not hired. Beginning in September 2011, Yuan looked for employment

outside JHU. Soon after, Yuan was invited to interview for a position at ComputerCraft.


                                            5
He was told that his curriculum vitae had been received favorably by other employees

and that he was invited to prepare a brief talk and to stay for a few hours to interview.

On December 18, Yuan asked, through an e-mail, for Dr. Beverly Wendland from JHU to

speak as a reference on his behalf; he never received a response. Yuan stated that upon

“information and belief, after ComputerCraft contacted Dr. Wendland (and possibly

others at JHU),” they “provided a negative reference for him.”

       Early in 2012, a “Letter” (equivalent to a research paper) was published in the

journal Nature, listing Lin and Boeke as the authors. After reviewing the paper, Yuan

believed that there were serious conceptual errors in it. Specifically, he concluded that

the data underlying the paper was not reproducible.

       On May 14, 2012, Yuan, through counsel, informed Ronald J. Daniels, the

president of JHU, and Edward D. Miller, the president of the School of Medicine, about

“serious scientific problems” in the paper, including

       a near-total lack of correspondence between the genetic interactions
       identified in this paper and the raw datafiles from which those genetic
       interactions were supposedly derived. The assertions made in this paper,
       that its new microarray methodology provided data for the “genome-wide”
       identification of genetic interaction, appears to be false. Significantly, this
       is the same type of problem that has beset the SLAM project for the entire
       duration of its production phase.

(Emphasis added).

       On May 21, 2012, Patricia L. McClean, JHU senior associate general counsel,

responded, “[t]he School of Medicine is looking into the allegations of research

misconduct made in your letter under its Procedures for Dealing with Issues of Research




                                             6
Misconduct.” No one from JHU sought to interview Yuan or obtain further information

from him.2

      On July 24, 2012, Yuan forwarded a “Communication Arising” (i.e., a rebuttal) to

Lin and Boeke’s Nature article. Neither doctor responded to Yuan. On August 8, 2012,

Yuan received an email sent from Lin’s email account stating, “Dr. Yuan, Yu-yi [Lin]

passed away this morning.      Now you must be very satisfied with your success.

Congratulations[.]”   Lin had died from an apparently self-administered overdose of

sedatives. In previous days, he had attempted to jump off a building and his wife stated

that he was concerned about a “conduct-of-research” case.

      On February 11, 2013, Yuan received an email from Boeke asking if he would be

willing to sign a “correction” to the 2006 Cell paper, which stated that “the fraction of

genetic interactions that could be traced back to the paper’s SLAM-based microarray data

was 75 percent, not 90 percent as originally stated.” The next day, Yuan informed Boeke

that he would not sign the proposed corrections, but Boeke submitted them. The paper

was submitted to Cell, which published it as an “Erratum” on May 23, 2013.

      On November 6, 2013, the Nature paper was also retracted, without a

“correction.” Boeke admitted that “the Methods section in our Letter is inaccurate, and

that for 38% of the interactions found by the primary screen there was discordance in

sign,” which confirmed Yuan’s findings.



      2
        The record does not disclose the result of JHU’s inquiry, although our
assumption is that Hopkins rejected Yuan’s contentions.


                                           7
      On December 13, 2013, Yuan filed a complaint for damages against JHU in the

Circuit Court for Baltimore City, alleging wrongful termination in violation of public

policy. Yuan based his wrongful discharge action on 42 C.F.R. § 93.100 et seq., which

establishes a federal administrative mechanism to police intentional, knowing, or reckless

“research misconduct” that represents “a significant departure from accepted practices of

the relevant research community.”      Id. at § 93.104.3     He also asserted claims for

conversion, and tortious interference with prospective economic advantage. On March

14, 2014, JHU filed a motion to dismiss or, in the alternative, motion for summary

judgment and request for a hearing. On May 12, 2014, the court held a hearing and then,

dismissed Yuan’s claim. Judge Lawrence Fletcher-Hill concluded:

      Dr. Yuan has failed to allege with sufficient specificity either that he
      objected to research misconduct or that even if he had that those particular
      objections in the context of this case would amount to a violation of a
      clearly established public policy. There are two issues with the complaint.
      There certainly are ample allegations that Dr. Yuan raised and continued to
      raise issues within his lab with Dr. Boeke and with others about the
      conclusion being reached by the research, [and] the manner in which the
      research was conducted. But the allegations very carefully skirt the line of
      fraud, falsification of data or manipulation of data.

      And it is a good illustration of why this tort needs to be drawn narrowly
      [so] that it does not amount to the opportunity for courts to litigate debates,
      intellectual debates within the scientific community about methodology or
      research methods or conclusions. Based on the allegations, even giving
      them full credit, until after Dr. Yuan was fired, his objections amounted to
      those types of intellectual debates and challenges within the lab.



      3
        This regulation is authorized by a 1993 federal statute. See 42 U.S.C. § 289b;
and p.15, infra.



                                            8
Relying on the Court of Appeals’s decision in Parks v. Alpharma, Inc., 421 Md. 59

(2011), Judge Fletcher-Hill stated:

       [W]hile there’s no question that academic integrity and research integrity is
       an important value, I conclude that it does not rise to the level that the
       Court of Appeals would recognize as the clear public policy necessary to
       support [a] cause of action for the tort of wrongful discharge in Maryland.[4]

The circuit court rejected Yuan’s conversion claim:

       [A]lthough it may be that there is a policy at Johns Hopkins University to
       on a case-by-case basis allow research material or research data to be
       released for the individual or non-Hopkins use by researchers who have
       developed it at Hopkins, the basic policy, which is clearly stated and has
       not been challenged here, is that Hopkins asserts its ownership of all
       research material and all research data that has been developed within labs
       of the University.

Judge Fletcher-Hill added: “Hopkins could not have converted what it in fact had

ownership of.”

       Finally, turning to the tortious interference count, the court said:

       [T]he plaintiff has agreed that that count is limited to the fourth job, the one
       in private industry, that Dr. Yuan alleges he did not get. However, he has
       not alleged any specific facts to establish who at Hopkins said what to
       whom or how that effected his chances to get that job; and therefore, the
       allegations are insufficient to sustain that cause of action.

       From the judgment of the circuit court, Yuan filed a timely notice of appeal.




       4
          The trial court granted the motion to dismiss Yuan’s wrongful discharge claim
on two grounds: (1) that he failed to identify a public policy exception to the at-will
employment doctrine; and (2) that even if he had identified a public policy exception, he
failed to sufficiently plead it. Because of our resolution of the first, we need not reach the
second.


                                              9
                           QUESTIONS PRESENTED

   Yuan presents the following questions:

1. Did the Circuit Court err in dismissing Dr. Yuan’s wrongful termination in
   violation of public policy claim by deciding facts and inferences against the
   plaintiff, but in favor of defendant, in concluding that his reports of
   research misconduct did not rise to the level of reporting falsification or
   fabrication, contrary to the well-pled allegations of his complaint?

2. Did the Circuit Court err in dismissing Dr. Yuan’s wrongful termination in
   violation of public policy claim by refusing to recognize the federal statute
   and regulations prohibiting research misconduct as sources of public
   policy?

3. Did the Circuit Court err in dismissing Dr. Yuan’s conversion claim where
   JHU’s policy governing research materials expressly recognized that
   research materials belong to the researcher, not the university, given that
   the only other Maryland court to decide this issue recently ruled to the
   contrary?

4. Did the Circuit Court err in dismissing Dr. Yuan’s tortious interference
   claim, where the court improperly assumed all reasonable inferences
   against Dr. Yuan rather than draw reasonable inferences from the well-pled
   allegations of his complaint, i.e., that his former supervisor and other JHU
   administrators had the opportunity and motivation to interfere with his
   prospective employment opportunities?

   JHU poses the questions as:

1. Did the court err in dismissing Yuan’s wrongful termination claim by
   concluding that his complaint failed to establish that he had reported
   falsification or fabrication, and that his complaint failed to establish that his
   termination violated public policy?

2. Did the court err in dismissing Yuan’s conversion claim given that
   Hopkins’ policy recognized that researchers owned their research
   materials?

3. Did the court err in dismissing Yuan’s tortious interference with contract
   claim, when the court refused to accept Yuan’s allegations that Hopkins



                                          10
       had the opportunity and motivation to interfere with his prospective
       employment opportunities?

                                        DISCUSSION

                                STANDARD OF REVIEW

       On appeal from a dismissal for failure to state a claim, we must assume the
       truth of, and view in a light most favorable to the non-moving party, all
       well-pleaded facts and allegations contained in the complaint, as well as all
       inferences that may reasonably be drawn from them, and order dismissal
       only if the allegations and permissible inferences, if true, would not afford
       relief to the plaintiff, i.e., the allegations do not state a cause of action for
       which relief may be granted. We must confine our review of the universe
       of “facts” pertinent to the court’s analysis of the motion to the four corners
       of the complaint and its incorporated supporting exhibits, if any. The well-
       pleaded facts setting forth the cause of action must be pleaded with
       sufficient specificity; bald assertions and conclusory statements by the
       pleader will not suffice. Our goal, in reviewing the trial court’s grant of
       dismissal, is to determine whether the court was legally correct.

Parks, 421 Md. at 72 (Internal quotations marks and citations omitted).

       Legal questions, such as whether a law creates a clear public policy mandate for

the purpose of a wrongful discharge action, are reviewed de novo. McCrimmon v. State,

225 Md. App. 301, 306 (2015) (citing Maryland-Nat'l Capital Park & Planning Comm'n

v. Anderson, 395 Md. 172, 181 (2006)).

I.     Wrongful Termination

       In limited circumstances, an at-will employee can challenge his or her termination

when the basis for the employer’s action would contravene “some clear mandate of

public policy, and there [is] a nexus between the employee’s conduct and the employer’s

decision to fire the employee.” Wholey v. Sears Roebuck, 370 Md. 38, 50-51 (2002)

(Citations omitted).




                                              11
      A.     The Scope and Limitations of Wrongful Discharge Actions

      There are many public policies implicated in the employer-employee relationship,

but few of them can form the basis for a wrongful discharge tort. As the Court of

Appeals observed in Adler v. American Standard Corp.:

      The truth is that the theory of public policy embodies a doctrine of vague
      and variable quality, and, unless deducible in the given circumstances from
      constitutional or statutory provisions, should be accepted as the basis of a
      judicial determination, if at all, only with the utmost circumspection. The
      public policy of one generation may not, under changed conditions, be the
      public policy of another.

291 Md. 31, 46 (1981) (Emphasis added) (quoting Patton v. United States, 281 U.S. 276

(1930)). As a general matter, courts can rely on “legislative enactments, prior judicial

decisions[, and] administrative regulations” as the chief sources of public policy. Id. at

45.

      In some cases, an employee who is fired in retaliation for reporting the violation of

a state or federal law may have an actionable wrongful discharge claim. Yet that alone is

insufficient. In Parks, supra, the Court of Appeals adopted the reasoning of Szaller v.

American Nat’l Red Cross, 293 F.3d 148 (4th Cir. 2002), explaining that violation of the

Food and Drug Administration’s regulations alone was insufficient to establish the

“public policy” prong of the wrongful termination tort. The Maryland Court observed:

      [If a court] were to announce that [the FDA’s regulations] were all sources
      of Maryland public policy, an employee could immunize himself against
      adverse employment action simply by reporting an alleged violation of any
      regulation. And the narrow wrongful discharge exception, carefully carved
      out by the Maryland courts, would then supplant the general at will
      employment rule.

Parks, 421 Md. at 86-87 (Emphasis added) (quoting Szaller, 293 F.3d at 152).


                                           12
       The Court of Appeals has articulated two “limitations on a court’s ability to

articulate a new public policy mandate” to establish wrongful termination. Id. at 79.

First, a court must look to the “accepted purpose behind recognizing the tort in the first

place: to provide a remedy for an otherwise unremedied violation of policy.”            Id.

(Quotation omitted). Second, the policy at issue “should be reasonably discernible from

prescribed constitutional or statutory mandates.” Id. (Quotation omitted).

       In Makovi v. Sherwin-Williams Co., 316 Md. 603 (1989), the Court of Appeals

observed that “the generally accepted reason for recognizing the tort” of wrongful

discharge is “vindicating an otherwise civilly unremedied public policy violation.” Id. at

626. Where a statute already provides its own remedy, “allowing full tort damages to be

claimed in the name of vindicating the statutory public policy goals upsets the balance

between right and remedy struck by the Legislature in establishing the very policy relied

upon.” Id. Hopkins has not urged this Court to apply this limitation here. JHU has not

argued that 42 U.S.C. § 289b or 42 C.F.R. Part 93, provide an exclusive remedy for

Yuan’s complaints. In addition, Yuan’s counsel has correctly conceded that federal law

does not implicitly authorize a damage action against JHU.

       Even in the case of an unremedied violation of public policy, however, a second

limitation applies: the subject policy must “be reasonably discernible from prescribed

constitutional or statutory mandates.” Wholey, 370 Md. at 53 (Citations omitted). The

circuit court relied on the Parks case, as do we, as controlling this determination. There,

the Court held that overly broad federal regulations could not form the basis for a

wrongful discharge claim, because specificity is important when relying on a statute or


                                            13
regulation. Although accepting as a general matter that federal law and regulation could

form the basis for the tort in Maryland, the Court found that Federal Trade Commission

(FTC) and Federal Drug Administration (FDA) regulations lacked “the specificity of

public policy that we have required to support a wrongful discharge claim.” 421 Md. at

83.5 The Court noted the “extensiveness” of 15 U.S.C. § 45(a)(2), which vested in the

FTC the exclusive power to determine the unfairness of a business practice based on a

consideration of its value versus its harm to consumers. This determination, vested

exclusively with the FTC, was indiscernible for a Maryland court and thus “undermine[d]

its utility as a basis for a wrongful discharge claim, because a specific public policy

mandate is not discernible.” Id. at 84-85. The Court reached a similar finding with

regard to the FDA regulations. See id. at 86 (“The regulation at issue provides the FDA's

standard for what details must be included on a prescription drug label if there is

‘reasonable evidence’ that a particular drug has a ‘clinically significant hazard.’ What is

not clear from the regulation is the specific public policy mandate that Alpharma

allegedly violated to support the instant wrongful discharge claim”).

       5
         Parks argued that her subsequent termination contravened public policy, relying
on federal regulations regarding the marketing of pharmaceuticals. Id. at 70 (citing 21
C.F.R. § 201.57(c)(6)(i) (a prescription drug label must “be revised to include a warning
about a clinically significant hazard as soon as there is reasonable evidence of a causal
association with a drug; a causal relationship need not have been definitely
established”)); see 15 U.S.C. § 45(a)(1) (Federal Trade Commission regulations imposing
a duty on manufacturers to refrain from engaging in “unfair or deceptive acts or
practices”). Parks also cited Maryland’s Consumer Protection Act, Maryland Code
(1975, Repl. Vol. 2013) Commercial Law Article (CL), §§ 13-301 - 13-303 (prohibiting
unfair or deceptive trade practices). Parks also said that there was no civil remedy for
violation of these statutes under federal or state law. Id. The Court of Appeals held that
none of the provisions could form the basis of a wrongful discharge action in Maryland.


                                            14
       B.     Federal Research Misconduct

       We now examine in detail the statute and regulations that Yuan asserts are the

source of a specific public policy mandate.6 In 1993, Congress amended 42 U.S.C. §

289b to create the federal Office of Research Integrity (ORI); it required entities that

apply for or receive public health service (PHS) funds to establish an administrative

process to review reports of research misconduct in connection with sponsored

biomedical and behavioral research, and directed ORI to monitor administrative

processes and investigations. Section 289b(e) requires the promulgation of regulations to

deter “research misconduct” and to protect whistleblowers from retaliation if they have

“made an allegation that the entity, its officials or agents, [have] engaged in or failed to

adequately respond to an allegation of research misconduct.” Regulations were also

required to establish remedies for retaliation, which may include termination of funding,

recovery of funding, “or other actions as appropriate.” § 289b(e).

       The regulations adopted by the Secretary of Health and Human Services declare

that “[r]esearch misconduct involving PHS support is contrary to the interests of the PHS

and the Federal government and to the health and safety of the public, to the integrity of

research, and to the conservation of public funds.” 42 C.F.R. § 93.100(a).7


       6
         See also Chris B. Pascal, The Office of Research Integrity: Experience and
Authorities, 35 Hofstra L. Rev. 795 (2006).
       7
         When research misconduct is at issue, “[i]nstitutions and institutional members
have an affirmative duty to protect PHS funds from misuse by ensuring the integrity of
all PHS supported work, and primary responsibility for responding to and reporting
allegations of research misconduct, as provided in this part.” 42 C.F.R. § 93.100(b).



                                            15
       Most importantly for this case, these regulations define “research misconduct” as

“fabrication, falsification, or plagiarism in proposing, performing, or reviewing research,

or in reporting research results.” 42 C.F.R. § 93.103.

       (a) Fabrication is making up data or results and recording or reporting
       them.

       (b) Falsification is manipulating research materials, equipment, or
       processes, or changing or omitting data or results such that the research is
       not accurately represented in the research record.

       (c) Plagiarism is the appropriation of another person's ideas, processes,
       results, or words without giving appropriate credit.

       (d) Research misconduct does not include honest error or differences of
       opinion.

Id. However, before a finding of research misconduct can be made, federal regulations

require that

       (a) There be a significant departure from accepted practices of the relevant
       research community; and

       (b) The misconduct be committed intentionally, knowingly, or recklessly;
       and

       (c) The allegation be proven by a preponderance of the evidence.[8]

42 C.F.R. § 93.104.

       One legal commentator has noted the limited scope of the definition:

              The narrow definition that was finally adopted was the product of a
       prolonged battle over . . . broader proposals, in which scientists and their
       professional organizations fought hard to keep open-ended definitions out.

       8
         In U.S. ex rel. Milam v. Regents of Univ. of California, 912 F. Supp. 868, 880 (D.
Md. 1995), the U.S. District Court noted that the “level of intent required for ORI to
proceed with an administrative action is intentional falsification, a higher level of intent
than that required under the False Claims Act.”


                                            16
       The final policy reflects the scientists’ success: it prohibits only the most
       blatant forms of misconduct and plagiarism, which the scientific
       community has a strong, self-motivated interest in preventing. The effect is
       that merely careless or sloppy researchers are very rarely guilty of
       misconduct in a formal sense, notwithstanding the damage they may cause
       to the scientific record and the limited resources they may squander.
       Meanwhile, research institutions are left to set their own policies for, and
       conduct their own investigations of, the wide-ranging category of
       “questionable research practices” and all cases of negligent misconduct.
       This deference to self-enforcement, embedded in the federal definition of
       research misconduct, is a defining trait of the oversight scheme for
       federally funded research generally . . .

Patrick O’Leary, Policing Research Misconduct, 25 Alb. L.J. Sci. & Tech. 39, 49-50

(2015) (Footnotes omitted).        The author also observed: “As for defining research

misconduct as a significant departure from accepted practices of the relevant research

community, this presents both difficult line drawing problems and . . . the possibility of

holding similarly situated individuals to disparate standards.” Id. at 79.

       Even ORI has noted the difficulties in the regulation’s definition of research

misconduct. In a January 31, 2013 letter to Yuan, ORI Director David Wright said:

       We have noted over the 20 plus years of evaluating allegations that
       complainants often confuse the reporting of false information with research
       misconduct. This does not take into account factors such as honest error,
       poor choice of techniques, and other factors that can lead to inadvertent
       publication of erroneous information.[9]

       Although ORI appears to have the authority to conduct its own assessment of

research misconduct, O’Leary, supra, 25 Alb. L.J. Sci. & Tech. at 59, this is a rare




       9
           Yuan included this letter in the record.


                                               17
occurrence.10      Id.   Rather, research institutions bear the primary responsibility for

preventing and detecting research misconduct. Id. at 51.11




       10
            In its January 31, 2013 letter to Yuan, ORI stated:

       ORI lacks the authority to directly investigate allegations of research
       misconduct, so in fact we had not been investigating your allegations at any
       time. ORI’s primary responsibility is to conduct oversight review of
       inquiries and investigations carried out by institutions once their process
       has been completed.
       11
           The federal administrative regulations for research misconduct set forth a
variety of remedies, none of which include damages. These include:

       (1) Clarification, correction, or retraction of the research record.
       (2) Letters of reprimand.
       (3) Imposition of special certification or assurance requirements to ensure
       compliance with applicable regulations or terms of PHS grants, contracts,
       or cooperative agreements.
       (4) Suspension or termination of a PHS grant, contract, or cooperative
       agreement.
       (5) Restriction on specific activities or expenditures under an active PHS
       grant, contract, or cooperative agreement.
       (6) Special review of all requests for PHS funding.
       (7) Imposition of supervision requirements on a PHS grant, contract, or
       cooperative agreement.
       (8) Certification of attribution or authenticity in all requests for support and
       reports to the PHS.
       (9) No participation in any advisory capacity to the PHS.
       (10) Adverse personnel action if the respondent is a Federal employee, in
       compliance with relevant Federal personnel policies and laws.
       (11) Suspension or debarment under 45 CFR Part 76, 48 CFR Subparts 9.4
       and 309.4, or both.

42 C.F.R. § 93.407(a).

        However, the institutions themselves must provide assurances that they will make
“[a]ll reasonable and practical efforts to protect or restore the position and reputation of
any complainant, witness, or committee member and to counter potential or actual
                                                                            (Continued . . . )

                                               18
       Both courts and commenters express doubt about the ability of the judicial system

to determine research misconduct.        In U.S. ex rel. Milam v. Regents of Univ. of

California, a research misconduct case brought under the False Claims Act, 31 U.S.C. §

3729, the federal district court said:

               Proof of one's mistakes or inabilities is not evidence that one is a
       cheat.... Without more, the common failings of engineers and other
       scientists are not culpable under the Act.... The phrase “known to be false”
       ... does not mean “scientifically untrue”; it means “a lie.” The Act is
       concerned with ferreting out “wrongdoing,” not scientific errors.... What is
       false as a matter of science is not, by that very fact, wrong as a matter of
       morals. The Act would not put either Ptolemy or Copernicus on trial.

912 F. Supp. 868, 886 (D. Md. 1995) (Citation omitted). The district court added that “it

would be an unconscionable intrusion of law into academia” to force a jury to decide

whether a researcher should have informed NIH of varying results. Id. at 889. Similarly,

O’Leary observes:

       A basic problem with resolving research misconduct allegations through
       the courts, whether through civil litigation or criminal prosecutions, is that
       determinations of misconduct in this area frequently require a sophisticated
       understanding of scientific methods and principles that courts and juries
       rarely possess and are often badly positioned to obtain, even with assistance
       from expert witnesses.

25 Alb. L.J. Sci. & Tech. at 71.

       C.     Analysis

       In our view, a mere recital of the very real limitations of 42 U.S.C. § 289b and 42

C.F.R. Part 93 makes it abundantly clear that, as a matter of law, these provisions do not

(. . . continued)
retaliation against these complainants, witnesses, and committee members[.]” 42 C.F.R.
§ 93.304(l).


                                            19
set forth the clear public policy mandate needed to support a wrongful discharge action.12

The regulations police intentional, knowing, or reckless fabrication or falsification of

federally funded research projects. Such language is not far afield from that found not

actionable in Park (unfair or deceptive trade practices, false or misleading statements,

deception, fraud, false pretenses) and Adler (corporate fraud).         The generality and

extensiveness of such provisions undermine their utility as a basis for wrongful

discharge.   Parks, 421 Md. at 84-85.       There is no bright line between falsity and

misconduct and between scientific errors and wrongdoing.             As noted above, one

commentator has also pointed out the difficulties in a judicial determination that the

misconduct must be a significant departure from accepted practices of the relevant

research community. O’Leary, supra, 25 Alb. L.J. Sci. & Tech. at 79. The federal

provisions represent “a long tradition of government deference to the norms and integrity

of the academy,” id. at 90, and a “deferential attitude favoring scientific self-regulation of

research,” id. at 72. A broader remedy, such as damages, for research misconduct would

invite judicial intrusion into the norms of the academy. Milam, supra, 912 F. Supp. at

889.

       This may be one reason why Congress did not expressly create a damage remedy

for research misconduct. Nor could one be implied under existing Supreme Court case

law. See Alexander v. Sandoval, 532 U.S. 275, 291 (2001); Suter v. Artist M., 503 U.S.


       12
         Thus, we need not reach the issues of whether Yuan’s reports were made to the
appropriate officials, whether those statements reported falsification or fabrication, or
whether any material facts are in dispute.


                                             20
347, 363-64 (1992). Title 42 U.S.C. § 289b is the kind of statute where Congress

carefully balanced competing values and interests, as well as duties and liabilities.13 See

Universities Research Ass'n, Inc. v. Coutu, 450 U.S. 754, 782 (1981); Texas Indus., Inc.

v. Radcliff Materials, Inc., 451 U.S. 630, 647 (1981) (citing Diamond v. Chakrabarty,

447 U.S. 303, 317 (1980)). To imply a private right of action to sue by a whistleblower

“would destroy this careful balance.” Universities Research Ass'n, 450 U.S. at 782.

Because we conclude that under state law, the federal provisions on research misconduct

do not set forth a clear public policy mandate, we need not decide whether 42 U.S.C. §

289b would preempt a Maryland common law damage remedy for alleged violations of

the federal statute. See Merrell Dow Pharmaceuticals Inc. v. Thompson, 478 U.S. 804,

816 (1986); Schweikert v. Bank of America, N.A., 521 F.3d 285, 288-89 (4th Cir. 2008).

      Finally, Yuan directs us to the federal False Statements Act, 18 U.S.C. § 1001(a),

which provides in relevant part:

      Except as otherwise provided in this section, whoever, in any matter within
      the jurisdiction of the executive, legislative, or judicial branch of the
      Government of the United States, knowingly and willfully--
         (1) falsifies, conceals, or covers up by any trick, scheme, or device a
         material fact;
         (2) makes any materially false, fictitious, or fraudulent statement or
         representation; or
         (3) makes or uses any false writing or document knowing the same to
         contain any materially false, fictitious, or fraudulent statement or entry;
      shall be fined under this title, imprisoned not more than 5 years . . . .




      13
       The same is true of the regulations promulgated by the Department of Health
and Human Services.


                                            21
He argues that this statute represents an alternative basis for the public policy mandate

necessary for a wrongful discharge claim.14

       Hopkins responds that the applicability of this statute was not raised in the circuit

court. Yuan counters with a reference to Weidman v. Exxon Mobil Corp., 776 F.3d 214

(4th Cir. 2015) cert. denied, 135 S. Ct. 2868 (2015), which he says holds “that it was

reversible error to dismiss a complaint that did not cite a specific statute, since the

complaint identified and pled illegal activities, contrary to public policy.” Our reading of

Weidman is a little different. There, the plaintiff in a diversity action relied on a Virginia

statute cited in his responsive pleadings in the district court, and the Fourth Circuit said

this was sufficient notice. Id. at 222. Here, Yuan had provided no notice in the circuit

court of this federal law, which has a different intent requirement than the research

misconduct provision he did cite. Moreover, he has not generally pled a violation of any

related federal statutes.

       In any event, even if this law had been raised below as a source of Maryland

public policy, the federal statue contains language similar to that found deficient in

Parks.15 See 421 Md. 82-84.




       14
         Most courts have concluded that there is no implied right of action for damages
under this federal criminal statute. See, e.g., Williams v. McCausland, 791 F. Supp. 992
(S.D.N.Y. 1992).
       15
         Yuan has not alleged a retaliation claim under the federal False Claims Act, 31
U.S.C. § 3730(h), which could be brought in state courts. See Driscoll v. Superior Court,
223 Cal. App. 4th 630 (2014).


                                              22
       For all of these reasons, the circuit court did not err in dismissing Yuan’s wrongful

discharge claim.

II.    Conversion

       Yuan claims that JHU converted his research materials and data, yet he fails to

establish the requisite ownership of the materials in question.

       Conversion is an intentional tort, consisting of two elements, a physical act
       combined with a certain state of mind. The physical act can be summarized
       as any distinct act of ownership or dominion exerted by one person over the
       personal property of another in denial of his right or inconsistent with it.
       This act of ownership for conversion can occur either by initially acquiring
       the property or by retaining it longer than the rightful possessor permits. . . .

       [T]he gist of a conversion is not the acquisition of the property by the
       wrongdoer, but the wrongful deprivation of a person of property to the
       possession of which he is entitled.

Darcars Motors of Silver Spring, Inc. v. Borzym, 379 Md. 249, 261-62 (2004) (Internal

quotation marks and citations omitted).

       To establish the intent element,

       a defendant liable of conversion must have an intent to exercise a dominion
       or control over the goods which is in fact inconsistent with the plaintiff’s
       rights. The defendant may have the requisite intent even though he or she
       acted in good faith and lacked any consciousness of wrongdoing, as long as
       there was an intent to exert control over the property.

Id. at 262-63 (Internal quotation marks and citations omitted).

       The creator of a micro-organism, including a cell line, ordinarily possesses a

property right in that creation. “[A] living cell line is a property interest capable of

protection” and as such, there is “no reason why a cell line should not be considered a

chattel capable of being converted.” United States v. Arora, 860 F. Supp. 1091, 1099 (D.




                                              23
Md. 1994), aff’d 56 F.3d 62 (4th Cir. 1995) (per curiam), (citing Chakrabarty, 447 U.S.

at 310 (“[T]he patentee has produced a new bacterium with markedly different

characteristics from any found in nature and one having the potential for significant

utility. His discovery is not nature’s handiwork, but his own; accordingly it is patentable

subject matter[.]”). Furthermore, a researcher has a property right in work he or she has

copyrighted. See, e.g., U.S. ex rel. Berge v. Bd. of Trustees of the Univ. of Alabama, 104

F.3d 1453, 1463 (4th Cir.), cert. denied, 522 U.S. 916 (1997). Yuan cites Trustees of

Univ. of D.C. v. Vossoughi, 963 A.2d 1162 (D.C. 2009), in which a former researcher

prevailed on conversion grounds for destruction of his research and teaching materials.

There, the plaintiff’s initial employer, Catholic University, “disclaimed the equipment

and intellectual property Dr. Vossoughi brought with him to UDC [the University of the

District of Columbia] in 1989, and . . . Dr. Vossoughi thereafter was the rightful and sole

owner of that property.” Id. at 1166-67. The court did not, however, discuss any

property rights granted or reserved during his employment at UDC or any of UDC’s

policies involving retention of property.

       Yuan did not assert that he holds a patent, copyright, or other specific intellectual

property interest in his research materials. Nor did he claim that Maryland law provides a

separate basis for a establishing a property right, and we do not find one. Instead, the

core of Yuan’s argument requires a determination of his property rights in his research

data and materials under JHU policy. Yuan does not challenge the validity of JHU’s

“Policy on Access and Retention of Research Data and Materials” but rather argues that

JHU violated this policy. The circuit court disagreed.


                                            24
      JHU’s policy provides:

      3.     OWNERSHIP OF RESEARCH DATA: The University owns all
      Research Data generated by research projects conducted at or under the
      auspices of the Johns Hopkins University regardless of funding source,
      unless specific terms of sponsorship, other agreements or University policy
      supersede these rights.

      This policy does not attempt to determine relative rights of researchers and
      issues surrounding collaborative efforts such as authorship.

      ...

      5.     RIGHTS TO ACCESS: . . . The University will have access to the
      Research Data as necessary for technology transfer, compliance and other
      purposes. The University also has the option to take custody of the
      Research Data as determined by the appropriate University official. Such
      option will not be invoked without cause and subsequent notification of the
      Primary Responsible Investigator. . . .

      6.      DESTRUCTION OR REMOVAL: . . . With respect to removal of
      the Research Data, the university recognizes the importance of Research
      Data to the future research and career of its faculty. Therefore, should
      removal of Research Data be approved, for example, because of the transfer
      of the investigator to another institution, the following requirements apply:

            I. Researchers may receive approval to remove original Research
               Data. The University may retain copies.

            II. Research Data generated during the Researcher’s employment at the
                University will be maintained in accordance with Johns Hopkins
                policy[.]

            III. Research Data that are integral to the ongoing research of another
                 Johns Hopkins employee or student will continue to be made
                 available for that purpose.

(Emphasis added) (available at http://web.jhu.edu/administration/provost/programs_

services/research/Data_Management_Policy.pdf)       (last   accessed   April   14,    2016)

(http://perma.cc/476F-Y6G5).




                                            25
       Yuan claims that JHU officially initially said that he could take his research

materials with him, before it prevented his access to those items. Noting the researcher’s

important interest in that property when transferring to another institution, JHU policy

specifies that researchers “may” receive permission to remove that property. Yet where

that information is “integral” to ongoing research, JHU may retain it.

       It is unclear why JHU retained Yuan’s research materials and data. But the policy

does not provide an absolute right of a discharged researcher to have access or ownership

of those items. In fact, JHU has ownership, “unless specific terms of sponsorship, other

agreements, or University policy supersede” JHU’s rights.

       Yuan’s complaint does not explain which of these materials was created prior to

his employment at JHU beginning in 1993. It appears that the research data and materials

were all created during his tenure at JHU; as such, their ownership is determined by JHU

policy, which specifically provides that they may remain with JHU.16

III.   Tortious Interference with Prospective Business Relations

       Turning to Yuan’s final claim, we note that the elements of the tort are: “(1)

intentional and wilful acts; (2) calculated to cause damage to the plaintiffs in their lawful

business; (3) done with the unlawful purpose to cause such damage and loss, without


       16
          Yuan also asks us to consider a jury verdict in the Circuit Court for Baltimore
City, Kumar v. Johns Hopkins Univ., 2014 WL 7007677 (Md. Cir. Ct.), where, according
to Yuan, a jury found that JHU had converted another employee’s “personal website.”
This unreported nisi prius opinion is not binding on this court. Md. Rule 1-104; A. & H.
Transp., Inc. v. Save Way Stations, Inc., 214 Md. 325, 338 (1957). In any event, based on
Yuan’s description of this website, it appears that the case involved property not created
under the auspices of JHU and thus, the JHU policy in play here would not apply.


                                             26
right or justifiable cause on the part of the defendants (which constitutes malice); and (4)

actual damage and loss resulting.” Kaser v. Fin. Prot. Mktg., Inc., 376 Md. 621, 628-29

(2003) (Internal quotation marks and citation omitted).

       “In applying these elements of the tort, we have held that ‘[t]ortious or deliberate

intent to harm a plaintiff’s business relationship is not alone sufficient to support an

intentional interference claim.’ There must also be proof that the defendant’s interference

was accomplished through improper means.’” Volcjak v. Washington Cnty. Hosp. Ass’n,

124 Md. App. 481, 512 (1999).

       Here, the court held:

       With respect to count three, tortious interference, the plaintiff has agreed
       that that is limited to the fourth job, the one in private industry
       [ComputerCraft], that Dr. Yuan alleges he did not get. However, he has not
       alleged any specific facts to establish who at Hopkins said what to whom or
       how that [a]ffected his chances to get that job; and therefore, the allegations
       are insufficient to sustain that cause of action.

       JHU further explains that Yuan has failed to plead “malice” with particularity.

Yuan did not specifically plead that JHU interfered with his hiring at ComputerCraft

Corporation. Nor did his complaint specify whether these communications contained any

information other than the fact that Yuan worked at JHU and had been discharged. He

argues that the “only reasonable inference that can be drawn at this stage of pleadings . . .

is that Dr. Boeke, Dr. Wendland, or others at JHU provided a negative reference to

ComputerCraft, and did so with the requisite malice, in an attempt to interfere with Dr.

Yuan’s prospective employment opportunities.”




                                             27
         This is not the “only reasonable inference.” Employers are often called to provide

references for former employees. Though malice is not a necessary element of the tort,

JHU points out that under Md. Code (1974, Repl. Vol. 2013) Courts & Judicial

Proceedings Article (CJP) § 5-423, former employers are not liable for disclosing

information about a former employee to a prospective employer. In so doing, CJP § 5-

423 protects employers from liability and creates a presumption that they acted in good

faith:

         (a) An employer acting in good faith may not be held liable for disclosing
         any information about the job performance or the reason for termination of
         employment of an employee or former employee of the employer:

               (1) To a prospective employer of the employee or former employee
               at the request of the prospective employer, the employee, or former
               employee; or

         ...

          (b) An employer who discloses information under subsection (a) of this
         section shall be presumed to be acting in good faith unless it is shown by
         clear and convincing evidence that the employer:

               (1) Acted with actual malice toward the employee or former
               employee; or

               (2) Intentionally or recklessly disclosed false information about the
               employee or former employee.

         Yuan has not alleged that JHU communicated false information to ComputerCraft

or acted with actual malice when called to provide a reference; all that he pled was that

he believed Wendland was contacted and provided a “negative reference”; from this

Yuan concluded that JHU provided “false references about him” and “took these actions

without right or justifiable cause.” Yet Yuan did not disclose who at JHU made the



                                                28
possibly defamatory, malicious, or false statements to ComputerCraft, or what the

contents of such statements was. Given the statutory presumption that JHU’s reference

was done in good faith, we find no error in the court’s determination that JHU is not

liable for this tort.

        For all of these reasons, we affirm the judgment of the circuit court.

                                                   JUDGMENT OF THE CIRCUIT
                                                   COURT FOR BALTIMORE CITY
                                                   AFFIRMED; COSTS TO BE PAID
                                                   BY APPELLANT.




                                              29